 



Exhibit 10.8.2
FIRST AMENDMENT
TO THE
EXECUTIVE AGREEMENT
     THIS FIRST AMENDMENT to the Executive Agreement is made as of November 28,
2007 by and between Parametric Technology Corporation., a Massachusetts
corporation (the “Company”) and C. Richard Harrison, 15 Claridge Drive, Weston,
Massachusetts 02493 (the “Executive”).
     WHEREAS, the Company and the Executive entered into an Executive Agreement
as of August 29, 2006 to provide certain payments and benefits to the Executive
if his employment with the Company is terminated without cause or if certain
other events occur (the “Agreement”);
     WHEREAS, pursuant to and in accordance with Section 10 of the Agreement,
the Company and the Executive desire to amend the Agreement to, among other
things, comply with the provisions of Section 409A of the U.S. Internal Revenue
Code of 1986 (“Code Section 409A”).
     NOW THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:
     1. Section 3(a)(i)(C) is amended in its entirety to read as follows:
     “(C) each outstanding stock option issued under any Stock Plan and held by
the Executive shall remain exercisable, following the termination of the
Executive’s employment, until the close of business on the earlier of (i) the
end of the original maximum term of such option, or (ii) two years following the
date of termination; and”
     2. Section 3(c)(ii) is amended to add the following sentence to the end
thereof:
     “The Company shall pay this lump sum payment within thirty (30) days
following the Executive’s termination date.”
     3. The last sentence of the last paragraph of Section 3(c)(iii) is amended
to read as follows:
     “If, in the event of a Change in Control Termination under
Section 1(c)(iii), the Executive becomes entitled to payments under this Section
3(d) after he has begun to receive payments under Section 2, he shall be
entitled to a make-up payment to ensure that he receives the higher amount
payment hereunder for the full two-year period, with such make-up payment being
made within thirty (30) days of the Change in Control Termination.”
     4. A new Section 4A, Certain Payments to Specified Employees is added to
read as follows:
     “4A. Certain Payments to Specified Employees. Notwithstanding anything to
the contrary in this Agreement, if the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the U.S. Internal Revenue Code
of 1986 (the “Code”) at the time of the Executive’s separation from service with
the Company (in

 



--------------------------------------------------------------------------------



 



connection with a Change in Control Termination or otherwise), no payment or
benefit payable or provided to the Executive pursuant to this Agreement that
constitutes an item of deferred compensation under Code Section 409A and becomes
payable by reason of the Executive’s termination of employment with the Company
will be paid or provided to the Executive prior to the earlier of (i) the
expiration of the six (6) month period following the date of the Executive’s
“separation from service” (as such term is defined by Code Section 409A and the
regulations promulgated thereunder), or (ii) the date of the Executive’s death,
but only to the extent such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). The payments
and benefits to which the Executive would otherwise be entitled during the first
six (6) months following his separation from service shall be accumulated and
paid or provided, as applicable, in a lump sum, on the date that is six
(6) months and one day following the Executive’s separation from service (or if
such date does not fall on a business day of the Company, the next following
business day) and any remaining payments or benefits will be paid in accordance
with the normal payment dates specified for them herein.”
     5. A new Section 5(b)(iv) is added to read as follows:
     “(iv) Notwithstanding anything to the contrary in this Section 5, the
Gross-Up Payment shall in all events be paid by the Company to the Executive not
later than the last day of the calendar year next following the calendar year in
which the Executive remits the related taxes, in accordance with the
requirements set forth in Treas. Reg. §1.409A-3(i)(1)(v).”
     6. Section 10(e) is amended to add the following to the end thereof:
     “The Company’s payment of any eligible expenses must be made no later than
December 31 of the year after the year in which the expense was incurred.”
     7. Except as amended hereby, the Agreement shall continue in full force and
effect in accordance with its terms.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
First Amendment as of the date first written above.

            PARAMETRIC TECHNOLOGY CORPORATION
      By:   /s/Barry Cohen         Title: EVP, Strategic Services and Partners 
           

            C. RICHARD HARRISON
        /s/ C. Richard Harrison                  

-2-